DISMISS and Opinion Filed February 24, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00010-CV

                          PRAMOD “PETE” SHARMA, Appellant
                                       V.
                            MOHAMED SHANNIK, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-11739

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                Opinion by Justice FitzGerald
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Kerry P. FitzGerald/
140010F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

PRAMOD “PETE” SHARMA, Appellant                   On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-00010-CV       V.                       Trial Court Cause No. DC-12-11739.
                                                  Opinion delivered by Justice FitzGerald.
MOHAMED SHANNIK, Appellee                         Justices Fillmore and Evans, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee,
MOHAMED SHANNIK, recover his costs of this appeal from appellant, PRAMOD “PETE”
SHARMA.


Judgment entered February 24, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–